[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Mole, Slip Opinion No. 2016-Ohio-5124.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.


                          SLIP OPINION NO. 2016-OHIO-5124
              THE STATE OF OHIO, APPELLANT, v. MOLE, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State v. Mole, Slip Opinion No. 2016-Ohio-5124.]
Criminal law―Sexual battery―R.C. 2907.03(A)(13) unconstitutional―Statute
        violates equal protection by irrationally imposing strict liability on peace
        officers―Government cannot punish class of professionals without making
        connection between classification and prohibited act―Creating separate
        class for peace officers in order to subject their off-duty behavior to
        criminal sanctions on basis of strict liability is not rationally related to
        governmental interest in maintaining public confidence in law enforcement,
        ensuring integrity of its members, or protecting minors from sexual
        exploitation.
        (No. 2013-1619—Submitted July 9, 2014—Decided July 28, 2016.)
              APPEAL from the Court of Appeals for Cuyahoga County,
                               No. 98900, 2013-Ohio-3131.
                                 _____________________
                             SUPREME COURT OF OHIO




       O’CONNOR, C.J.
       {¶ 1} In this appeal, we address the validity of a facial constitutional attack,
on equal-protection grounds, against a subdivision of Ohio’s sexual-battery statute,
R.C. 2907.03(A)(13). R.C. 2907.03(A)(13) prohibits sexual conduct when one
person is a minor and “the offender is a peace officer, and the offender is more than
two years older than the other person.”
       {¶ 2} R.C. 2907.03 is generally a valid scheme insofar as it imposes strict
liability for sexual conduct between various classes of offenders who exploit their
victims through established authoritarian relationships. But subdivision (A)(13)
irrationally imposes that same strict liability on peace officers even when there is
no occupation-based relationship between the officer and the victim. We therefore
conclude that R.C. 2907.03(A)(13) is an arbitrarily disparate treatment of peace
officers that violates equal protection under the Ohio Constitution and the United
States Constitution. Accordingly, we affirm the decision of the Eighth District
Court of Appeals declaring R.C. 2907.03(A)(13) facially unconstitutional.
                            RELEVANT BACKGROUND
       {¶ 3} Appellee, Matthew Mole, was a police officer. He first encountered
J.S. when J.S. initiated a conversation with Mole through the use of a dating
application on his mobile phone.
       {¶ 4} J.S. claimed to be 18 years old and a senior in high school. Mole was
35. Upon J.S.’s invitation, Mole came to J.S.’s house at 3:00 a.m. on December
19, 2011, and was led into an unlit sunroom at the back of the house. The two
undressed and performed oral sex on each other in the dark. They were discovered
by J.S.’s mother shortly after. At that point, Mole learned, for the first time, that
J.S. was 14 years old.
       {¶ 5} Mole was charged with one count of unlawful sexual conduct with a
minor, R.C. 2907.04, which prohibits sexual conduct with a minor between the ages
of 13 and 15 years old when the offender is 18 or older and knows the other person’s




                                          2
                               January Term, 2016




age or is reckless in that regard. He was also charged with one count of sexual
battery under R.C. 2907.03(A)(13), which prohibits sexual conduct by a peace
officer with a minor when the officer is more than two years older than the minor.
       {¶ 6} Before trial, Mole moved the trial court to declare R.C.
2907.03(A)(13) unconstitutional and to dismiss the sexual-battery charge from the
indictment. Mole unsuccessfully argued that the statute’s lack of a mens rea and
failure to connect a defendant’s occupational status with proscribed sexual activity
violates equal protection and due process. The trial court summarily denied the
motion.
       {¶ 7} At trial, Mole elected to have the unlawful-sexual-conduct charge
tried to the jury and the sexual-battery charge tried to the bench. The jury became
deadlocked, the court declared a mistrial, and the state dismissed the indictment as
to the charge under R.C. 2907.04.
       {¶ 8} But the bench trial resulted in Mole’s conviction for sexual battery
under R.C. 2907.03(A)(13), which makes peace officers strictly liable for sexual
conduct with anyone under the age of 18 when the offender is more than two years
older. Thus, despite the jury’s inability to find that Mole was reckless with regard
to J.S.’s age, the state was nevertheless able to obtain Mole’s conviction for the
same conduct based solely on Mole’s chosen profession, i.e., without proving that
Mole knew or was reckless about J.S.’s age, without proving that J.S. knew that
Mole was a peace officer, and without proving that Mole’s profession and status as
a peace officer had any relation to his acquaintance with J.S. or the sexual conduct
with him. Mole was sentenced to two years in prison.
       {¶ 9} Mole appealed to the Eighth District Court of Appeals, arguing that
R.C. 2907.03(A)(13) violated the Equal Protection and Due Process Clauses of both




                                         3
                               SUPREME COURT OF OHIO




the Ohio Constitution and the United States Constitution. In a split decision,1 the
appellate court concluded that R.C. 2907.03(A)(13) violated equal protection and
was facially unconstitutional. We accepted the state’s discretionary appeal, in
which the state asserts that R.C. 2907.03(A)(13) does not violate the Equal
Protection Clause of the United States Constitution or the Ohio Constitution.
                                       ANALYSIS
        {¶ 10} At the outset, we are mindful of our duty to defer to the General
Assembly:


        A statute is presumed constitutional. “In enacting a statute, it is presumed
        that * * * [c]ompliance with the constitutions of the state and of the United
        States is intended.” R.C. 1.47(A). See also State v. Carswell, 114 Ohio
        St.3d 210, 2007-Ohio-3723, 871 N.E.2d 547, ¶ 6. Courts have a duty to
        liberally construe statutes “to save them from constitutional infirmities.”
        Desenco, Inc. v. Akron, 84 Ohio St.3d 535, 538, 706 N.E.2d 323 (1999).


Mahoning Edn. Assn. of Dev. Disabilities v. State Emp. Relations Bd., 137 Ohio
St.3d 257, 2013-Ohio-4654, 998 N.E.2d 1124, ¶ 13. However, this presumption of
constitutionality is rebuttable. State ex rel. Dickman v. Defenbacher, 164 Ohio St.
142, 128 N.E.2d 59 (1955), paragraph one of the syllabus.
        {¶ 11} The presumption of constitutionality is rebutted only when it appears
beyond a reasonable doubt that the statute and the Constitution are clearly
incompatible. Id.; State v. Hayden, 96 Ohio St.3d 211, 2002-Ohio-4169, 773
N.E.2d 502, ¶ 7. When incompatibility is clear, it is the duty of this court to declare




1
  Although Judge Stewart concurred in judgment only and Judge Celebrezze dissented, Judge
Stewart agreed that Mole’s conviction under R.C. 2907.03(A)(13) was unconstitutional. 2013-
Ohio-3131, 994 N.E.2d 482, ¶ 48 (Stewart, A.J., concurring in judgment only).




                                            4
                                January Term, 2016




the statute unconstitutional. Cincinnati City School Dist. Bd. of Edn. v. Walter, 158
Ohio St.2d 368, 383, 390 N.E.2d 813 (1979).
       {¶ 12} With these principles in mind, we turn to the Constitution and our
analysis of R.C. 2907.03(A)(13).
       {¶ 13} Article I, Section 2 of the Ohio Constitution provides that “[a]ll
political power is inherent in the people. Government is instituted for their equal
protection and benefit * * *.” The Fourteenth Amendment to the United States
Constitution provides that “[n]o State shall * * * deny to any person within its
jurisdiction the equal protection of the laws.”
       {¶ 14} Although this court previously recognized that the Equal Protection
Clauses of the United States Constitution and the Ohio Constitution are
substantively equivalent, and that the same review is required, Am. Assn. of Univ.
Professors, Cent. State Univ. Chapter v. Cent. State Univ., 87 Ohio St.3d 55, 60,
717 N.E.2d 286 (1999) (“the federal and Ohio Equal Protection Clauses are to be
construed and analyzed identically”), we also have made clear that the Ohio
Constitution is a document of independent force, Arnold v. Cleveland, 67 Ohio
St.3d 35, 42, 616 N.E.2d 163 (1993). As we explained in Arnold:


               The United States Supreme Court has repeatedly reminded
       state courts that they are free to construe their state constitutions as
       providing different or even broader individual liberties than those
       provided under the federal Constitution. See, e.g., City of Mesquite
       v. Aladdin’s Castle, Inc. (1982), 455 U.S. 283, 293, 102 S.Ct. 1070,
       1077, 71 L.Ed.2d 152, 162 (“ * * * [A] state court is entirely free to
       read its own State’s constitution more broadly than this Court reads
       the Federal Constitution, or to reject the mode of analysis used by
       this Court in favor of a different analysis of its corresponding
       constitutional guarantee.”); and California v. Greenwood (1988),




                                          5
                            SUPREME COURT OF OHIO




       486 U.S. 35, 43, 108 S.Ct. 1625, 1630, 100 L.Ed.2d 30, 39
       (“Individual States may surely construe their own constitutions as
       imposing more stringent constraints on police conduct than does the
       Federal Constitution.”). See, also, Pruneyard Shopping Ctr. v.
       Robins (1980), 447 U.S. 74, 81, 100 S.Ct. 2035, 2040, 64 L.Ed.2d
       741, 752. Further, in Michigan v. Long (1983), 463 U.S. 1032, 1041,
       103 S.Ct. 3469, 3476-3477, 77 L.Ed.2d 1201, 1214-1215, the
       Supreme Court reinforced its comments in this area by declaring that
       the state courts’ interpretations of state constitutions are to be
       accepted as final, as long as the state court plainly states that its
       decision is based on independent and adequate state grounds.


Arnold at 41-42.
       {¶ 15} Arnold stands as the court’s first clear embrace of Justice William J.
Brennan’s watershed article, State Constitutions and the Protection of Individual
Rights, 90 Harv.L.Rev. 489 (1977), which has been described as a “plea for a
renaissance in state constitutionalism.” Kahn, Interpretation and Authority in State
Constitutionalism, 106 Harv.L.Rev. 1147 (1993).
       {¶ 16} Notably, however, in the wake of Arnold, we have often, but
inconsistently, heeded the hortatory call to the new federalism.
       {¶ 17} Four years after our decision in Arnold, this court disavowed the
“new federalism,” at least in the context of the constitutional rights protecting
individuals from searches and seizures by the government. State v. Robinette, 80
Ohio St.3d 234, 238, 685 N.E.2d 762 (1997) (“Despite this wave of New
Federalism, where the [state and federal constitutional] provisions are similar and
no persuasive reason for a differing interpretation is presented, this court has
determined that protections afforded by Ohio’s Constitution are coextensive with
those provided by the United States Constitution”).       But two years later, in




                                         6
                                January Term, 2016




Simmons-Harris v. Goff, we again made clear that even when we previously have
discussed provisions in the federal and Ohio Constitutions jointly, we will not
“irreversibly tie ourselves” to an interpretation of the language of the Ohio
Constitution just because it is consistent with language of the federal Constitution.
86 Ohio St.3d 1, 10, 711 N.E.2d 203 (1999). And the following year, in Humphrey
v. Lane, we made clear that the Ohio Constitution’s Free Exercise Clause grants
broader protections to Ohio’s citizens than the federal Constitution affords. 89
Ohio St.3d 62, 68, 728 N.E.2d 1039 (2000).
       {¶ 18} In 2003, we again embraced the new federalism, even in areas in
which we had rejected it previously.         In State v. Brown, we departed from
Robinette’s disavowal of the new federalism and held that Article I, Section 14 of
the Ohio Constitution “provides greater protection than the Fourth Amendment to
the United States Constitution against warrantless arrests for minor misdemeanors.”
99 Ohio St.3d 323, 2003-Ohio-3931, 792 N.E.2d 175, syllabus. And three years
later, we held that Article I, Section 10 of the Ohio Constitution provides greater
protection to criminal defendants than the Fifth Amendment to the United States
Constitution. State v. Farris, 109 Ohio St.3d 519, 2006-Ohio-3255, 849 N.E.2d
985, ¶ 48.
       {¶ 19} Soon thereafter, we announced that Ohio’s Constitution protected
Ohioans from government appropriation of their private property if the
appropriation was based solely on the fact that it would provide an economic benefit
to the community. Norwood v. Horney, 110 Ohio St.3d 353, 2006-Ohio-3799, 853
N.E.2d 1115, paragraph one of the syllabus. In doing so, we were undaunted by
the fact that the United States Supreme Court had recently expressly permitted
similar takings under federal constitutional law. Kelo v. New London, 545 U.S.
469, 125 S.Ct. 2655, 162 L.Ed.2d 439 (2005). See Norwood, ¶ 76 (expressly
rejecting Kelo’s approach for interpreting the Ohio Constitution).




                                         7
                             SUPREME COURT OF OHIO




       {¶ 20} Our decisions that have affirmed our autonomy under the Ohio
Constitution to afford our people greater rights than those secured by the federal
Constitution have not been without dissents, including dissents by the justice
authoring this opinion. See, e.g., Brown, ¶ 26-32 (O’Connor, C.J., dissenting).
More recently, our decisions holding that the Due Process Clause of the Ohio
Constitution forbids the use of uncounseled juvenile dispositions to enhance the
penalty of a subsequent offense, State v. Bode, 144 Ohio St.3d 155, 2015-Ohio-
1519, 41 N.E.3d 1156, and that traffic stops for even minor misdemeanors that are
made outside of an officer’s statutory jurisdiction violate Article I, Section 14 of
the Ohio Constitution, State v. Brown, 143 Ohio St.3d 444, 2015-Ohio-2438, 39
N.E.3d 496, were also met with vigorous dissents. See Bode at ¶ 31-42 (French, J.,
dissenting); Brown at ¶ 28-43 (French, J., dissenting). But the fact that the adoption
of independent state constitutional law provokes “ ‘bitter, accusatorial’ ” dissents,
State v. Short, 851 N.W.2d 474, 486 (Iowa 2014), quoting Williams, The Law of
American State Constitutions 180 (2009), does not dissuade us.
       {¶ 21} We once again reaffirm that this court, the ultimate arbiter of the
meaning of the Ohio Constitution, can and will interpret our Constitution to afford
greater rights to our citizens when we believe that such an interpretation is both
prudent and not inconsistent with the intent of the framers. We also reaffirm that
we are not confined by the federal courts’ interpretations of similar provisions in
the federal Constitution any more than we are confined by other states’ high courts’
interpretations of similar provisions in their states’ constitutions. As Judge Sutton
has explained,


       There is no reason to think, as an interpretive matter, that
       constitutional   guarantees    of   independent    sovereigns,    even
       guarantees with the same or similar words, must be construed the
       same. Still less is there reason to think that a highly generalized




                                           8
                                January Term, 2016




       guarantee, such as prohibition on “unreasonable” searches, would
       have just one meaning for a range of differently situated sovereigns.


Sutton, What Does—and Does Not—Ail State Constitutional Law, 59 U.Kan.L.Rev.
687, 707 (2011). Federal opinions do not control our independent analyses in
interpreting the Ohio Constitution, even when we look to federal precedent for
guidance. See Doe v. State, 189 P.3d 999, 1007 (Alaska 2008).
       {¶ 22} We can and should borrow from well-reasoned and persuasive
precedent from other states and the federal courts, but in so doing we cannot be
compelled to parrot those interpretations. See Davenport v. Garcia, 834 S.W.2d 4,
20-21 (Tex.1992). Instead, we embrace the notion that we may, and should,
consider Ohio’s conditions and traditions in interpreting our own state’s
constitutional guarantees.    See Sutton, Why Teach―And Why Study―State
Constitutional Law, 34 Okla.City U.L.Rev. 165, 173-174 (2009). In doing so, we
are cognizant that “the individual-rights guarantees of the Bill of Rights were based
on pre-existing state constitutional guarantees, not the other way around.” Id. at
176; see also Short, 851 N.W.2d at 481-482 (state constitutions were the original
sources of written constitutional rights and the founders first looked to the states
for the preservation of those rights). This is particularly important to remember
whenever the United States Supreme Court’s decisions dilute or underenforce
important individual rights and protections. See Short at 486, citing Williams, The
Law of American State Constitutions at 137.
       {¶ 23} With these understandings in mind, we turn to the question before
us, which arises in the realm of equal-protection principles under both the federal
and Ohio Constitutions. As explained below, we hold that R.C. 2907.03(A)(13) is
violative of both. In so holding, however, we make clear that even if we have erred
in our understanding of the federal Constitution’s Equal Protection Clause, we find
that the guarantees of equal protection in the Ohio Constitution independently




                                         9
                             SUPREME COURT OF OHIO




forbid the disparate treatment of peace officers through a legislative scheme that
criminalizes their sexual conduct while removing virtually all of their due-process
protections, such that an officer’s conduct can constitute a criminal offense even
when that conduct is not found to be illegal by a jury of the officer’s peers.
                                  Equal Protection
       {¶ 24} An equal-protection analysis of any law centers upon the law’s
classification of persons and whether the classification relates to a legitimate
government interest. State ex rel. Doersam v. Indus. Comm., 45 Ohio St.3d 115,
119-120, 543 N.E.2d 1169 (1989). The federal Equal Protection Clause does not
prohibit a legislature from creating laws that treat a group of people differently from
others outside the group. But it does prohibit different treatment based on criteria
that are unrelated to the purpose of the law. Johnson v. Robison, 415 U.S. 361, 374,
94 S.Ct. 1160, 39 L.Ed.2d 389 (1974); State ex rel. Doersam at 119-120. “[A]ll
persons similarly situated should be treated alike.” Cleburne v. Cleburne Living
Ctr., 473 U.S. 432, 439, 105 S.Ct. 3249, 87 L.Ed.2d 313 (1985). As the high court
has explained,


                 The equal protection clause, like the due process of law
       clause, is not susceptible of exact delimitation. No definite rule in
       respect of either, which automatically will solve the question in
       specific instances, can be formulated. Certain general principles,
       however, have been established, in the light of which the cases as
       they arise are to be considered. In the first place, it may be said
       generally that the equal protection clause means that the rights of all
       persons must rest upon the same rule under similar circumstances,
       Kentucky Railroad Tax Cases, 115 U.S. 321, 337, 6 S.Ct. 57, 29
       L.Ed. 414 [1885]; Magoun v. Illinois Trust & Savings Bank, 170
       U.S. 283, 293, 18 S.Ct. 594, 42 L.Ed. 1037 [1898], and that it applies




                                          10
                                      January Term, 2016




          to the exercise of all the powers of the state which can affect the
          individual or his property * * *.


Louisville Gas & Elec. Co. v. Coleman, 277 U.S. 32, 37, 48 S.Ct. 423, 72 L.Ed. 770
(1928).
          {¶ 25} Although the federal Equal Protection Clause does not forbid
classification, any classification must rest upon some ground of difference having
a fair and substantial relation to the object of the legislation, so that all persons
similarly circumstanced shall be treated alike. Id., citing Schlesinger v. Wisconsin,
270 U.S. 230, 240, 46 S.Ct. 260, 70 L.Ed. 557 (1926); Air-way Corp. v. Day, 266
U.S. 71, 85, 45 S.Ct. 12, 69 L.Ed. 169 (1924); Royster Guano Co. v. Virginia, 253
U.S. 412, 415, 40 S.Ct. 560, 64 L.Ed. 989 (1920). “[T]he attempted classification
‘must always rest upon some difference which bears a reasonable and just relation
to the act in respect to which the classification is proposed, and can never be made
arbitrarily and without any such basis.” Id., citing Gulf, Colorado & Santa Fe Ry.
v. Ellis, 165 U.S. 150, 155, 17 S.Ct. 255, 41 L.Ed. 666 (1897).                                 And
“[d]iscrimination[] of an unusual character especially suggest[s] careful
consideration to determine whether they are obnoxious to the constitutional
provision.” Id. at 37-38.
                                  The classification at issue
          {¶ 26} R.C. 2907.03 outlaws sexual battery, and the classification in R.C.
2907.03(A)(13) is of peace officers. R.C. 2907.03(C)(4) states that “ ‘[p]eace
officer’ has the same meaning as in section 2935.01 of the Revised Code.”2 We
first note that Mole does not claim that this classification involves a fundamental


2
  R.C. 2935.01’s lengthy definition of “peace officer” includes not only police officers, sheriffs and
deputy sheriffs, and the state highway patrol, but a variety of less expected categories of officers,
such as the house of representatives sergeant at arms, certain investigators employed by the
Department of Taxation, park and wildlife officers, special police officers employed at municipal
airports, and many others.




                                                 11
                             SUPREME COURT OF OHIO




right or a suspect class. Accordingly, the standard of review in this case is the
“rational basis” test, which requires that the statute be upheld if it is rationally
related to a legitimate governmental purpose. State v. Peoples, 102 Ohio St.3d 460,
2004-Ohio-3923, 812 N.E.2d 963, ¶ 7, citing Roseman v. Firemen & Policemen’s
Death Benefit Fund, 66 Ohio St.3d 443, 447, 613 N.E.2d 574 (1993); Am. Assn. of
Univ. Professors at 57-58.
       {¶ 27} Under a federal rational-basis analysis,


       The appropriate standard of review is whether the difference in
       treatment between [the affected class and those outside the class]
       rationally furthers a legitimate state interest. In general, the Equal
       Protection Clause is satisfied so long as there is a plausible policy
       reason for the classification, see United States Railroad Retirement
       Bd. v. Fritz, 449 U.S. 166, 174, 179, 101 S.Ct. 453, 459, 461, 66
       L.Ed.2d 368 (1980), the legislative facts on which the classification
       is apparently based rationally may have been considered to be true
       by the governmental decisionmaker, see Minnesota v. Clover Leaf
       Creamery Co., 449 U.S. 456, 464, 101 S.Ct. 715, 724, 66 L.Ed.2d
       659 (1981), and the relationship of the classification to its goal is not
       so attenuated as to render the distinction arbitrary or irrational, see
       Cleburne v. Cleburne Living Center, Inc., 473 U.S. [432] at 446, 105
       S.Ct. [3249] at 3257 [87 L.Ed.2d 313].


Nordlinger v. Hahn, 505 U.S. 1, 11, 112 S.Ct. 2326, 120 L.Ed.2d 1 (1992).
Similarly, under the Ohio Constitution,


               “The rational-basis test involves a two-step analysis. We
       must first identify a valid state interest. Second, we must determine




                                          12
                               January Term, 2016




       whether the method or means by which the state has chosen to
       advance that interest is rational.” McCrone v. Bank One Corp., 107
       Ohio St.3d 272, 2005-Ohio-6505, 839 N.E.2d 1, ¶ 9, citing Buchman
       v. Wayne Trace Local School Dist. Bd. of Edn. (1995), 73 Ohio St.3d
       260, 267, 652 N.E.2d 952.
               “Under the rational-basis standard, a state has no obligation
       to produce evidence to sustain the rationality of a statutory
       classification.” Columbia Gas Transm. Corp. v. Levin, 117 Ohio
       St.3d 122, 2008-Ohio-511, 882 N.E.2d 400, ¶ 91, citing Am. Assn.
       of Univ. Professors, Cent. State Univ. Chapter, 87 Ohio St.3d at 58,
       60, 717 N.E.2d 286. “[S]tatutes are presumed to be constitutional
       and * * * courts have a duty to liberally construe statutes in order to
       save them from constitutional infirmities.” Eppley [v. Tri-Valley
       Local School Dist. Bd. of Edn.], 122 Ohio St.3d 56, 2009-Ohio-
       1970, 908 N.E.2d 401, ¶ 12, citing Desenco, Inc. v. Akron (1999),
       84 Ohio St.3d 535, 538, 706 N.E.2d 323. The party challenging the
       constitutionality of a statute “bears the burden to negate every
       conceivable basis that might support the legislation.” Columbia Gas
       Transm. Corp. at ¶ 91, citing Lyons v. Limbach (1988), 40 Ohio
       St.3d 92, 94, 532 N.E.2d 106.


Pickaway Cty. Skilled Gaming, L.L.C. v. Cordray, 127 Ohio St.3d 104, 2010-Ohio-
4908, 936 N.E.2d 944, ¶ 19-20.
       {¶ 28} Although the legislature has no obligation to justify or even state its
reasons for making a particular classification, rational-basis review, whether under
Ohio constitutional principles or federal ones, does not mean toothless scrutiny.
Mathews v. Lucas, 427 U.S. 495, 510, 96 S.Ct. 2755, 49 L.Ed.2d 651 (1976). And
the rational-basis test requires that the classification must bear a rational




                                         13
                               SUPREME COURT OF OHIO




relationship to a legitimate government interest or that reasonable grounds must
exist for drawing the distinction. Holeton v. Crouse Cartage Co., 92 Ohio St.3d
115, 131, 748 N.E.2d 1111 (2001). In other words, the Equal Protection Clause
requires that “in defining a class subject to legislation, the distinctions that are
drawn have ‘some relevance to the purpose for which the classification is made.’ ”
Rinaldi v. Yeager, 384 U.S. 305, 309, 86 S.Ct. 1497, 16 L.Ed.2d 577 (1966),
quoting Baxstrom v. Herold, 383 U.S. 107, 111, 86 S.Ct. 760, 15 L.Ed.2d 620
(1966). Thus, although we respect that the General Assembly has the power to
classify, we insist that its classifications must have a reasonable basis and may not
“subject individuals to an arbitrary exercise of power.” Conley v. Shearer, 64 Ohio
St.3d 284, 288, 595 N.E.2d 862 (1992). “[E]ven in the ordinary equal protection
case calling for the most deferential of standards, we insist on knowing the relation
between the classification adopted and the object to be attained.” Romer v. Evans,
517 U.S. 620, 632, 116 S.Ct. 1620, 134 L.Ed.2d 855 (1996).
           {¶ 29} What, then, is the “object to be obtained” by R.C. 2907.03(A)(13)
and its classification of peace officers? Our assessment of possible state interests
behind R.C. 2907.03(A)(13) is best served by first reviewing the history of similar
sex-crime legislation and the legislative history leading up to the enactment of the
statute.
                      Historical Background of R.C. 2907.03 and
                  Strict-Liability Sex Crimes Based on Relationships
           {¶ 30} Legislative perspectives on laws proscribing sex between certain
classes of people have been mutable over the decades as societal norms have
changed. The law of consent is an example of an area affected by shifting
standards.
           {¶ 31} The original age of consent for sexual activity for females in the
United States under the common law was ten years. Michael M. v. Superior Court
of Sonoma Cty., 450 U.S. 464, 494, 101 S.Ct. 1200, 67 L.Ed.2d 437 (1981), fn. 9




                                          14
                                     January Term, 2016




(Brennan, J., dissenting). From the 19th to the 20th century, the age of consent rose
to 16 years under Ohio statutory law, and as high as 18 years old in other states.
See State v. Daniels, 169 Ohio St. 87, 95, 157 N.E.2d 736 (1959); Williams v.
United States, 327 U.S. 711, 724-725, 66 S.Ct. 778, 90 L.Ed. 962 (1946), fn. 29.
Just prior to the omnibus revision to Ohio’s criminal code in the 1970s, anyone over
17 years old was strictly criminally liable for engaging in sexual conduct with any
female under 16. See former R.C. 2905.03.3
         {¶ 32} When enacting the new R.C. Chapter 2907, the General Assembly
intended that private sexual conduct between consenting adults ought not to be
criminalized, but that the law ought to proscribe sexual conduct that is assaultive,
that involves the young and immature, or that carries a significant risk of harm.
Ohio Legislative Service Commission, Summary of Am.Sub.H.B. 511 13 (Dec.
1972).4 The seriousness of harm or risk of harm is based on one or more of four
factors: “the type of sexual activity involved; the means used to commit the
offense; the age of the victim; and whether the offender stands in some special
relationship to the victim.” (Emphasis added.) Id.
         {¶ 33} In accordance with these factors, the new R.C. Chapter 2907
increased the possibility of criminal liability for sexual conduct with prepubescent
minors by removing the element of force that was previously required. Compare
R.C. 2907.02(A)(1)(b) (prohibiting sexual conduct with a nonspouse who is “less
than thirteen years of age, whether or not the offender knows the age of the other
person”) with former R.C. 2905.02 (1953 H.B. No. 1) (prohibiting sexual

3
  Former R.C. 2905.03 provided: “No person eighteen years of age or over shall carnally know and
abuse a female person under the age of sixteen years with her consent.” 1953 H.B. No. 1, repealed
by Am.Sub.H.B. No. 511, 134 Ohio Laws, Part II, 1866.
4
  For example, 1972 Am.Sub.H.B. No. 511 repealed statutes that had criminalized sexual conduct
solely due to marital status, see former R.C. 2905.08, 1953 H.B. No. 1 (adultery), solely due to
kinship of any degree, see former R.C. 2905.07, id. (incest), or solely due to the specific sex acts
involved, see former R.C. 2905.44, id. (sodomy). And “[d]istinctions of sex between offenders and
victims [were] general[ly] discarded.” Ohio Legislative Service Commission, Summary of
Am.Sub.H.B. 511 13 (Dec. 1972).




                                                15
                              SUPREME COURT OF OHIO




intercourse with “a female person under twelve years of age, forcibly and against
her will”). And it reduced the possibility of criminal liability for sexual conduct
with minors aged 13 to 15 years old by eliminating strict liability and requiring
proof that the offender acted knowingly or recklessly regarding the age of the
victim. Compare R.C. 2907.04(A) (“No person who is eighteen years of age or
older shall engage in sexual conduct with another, who is not the spouse of the
offender, when the offender knows the other person is thirteen years of age or older
but less than sixteen years of age, or the offender is reckless in that regard”) with
former R.C. 2905.03 (“No person eighteen years of age or over shall carnally know
and abuse a female person under the age of sixteen years with her consent”).
       {¶ 34} Using the above four factors, the General Assembly created a new
offense of sexual battery, R.C. 2907.03, to prohibit “sexual conduct with a person
other than the offender’s spouse in a variety of situations where the offender takes
unconscionable advantage of the victim.” Legislative Service Commission 1973
comment to R.C. 2907.03 as enacted by Am.Sub.H.B. No. 511. The version of
R.C. 2907.03 currently in effect provides:


               (A) No person shall engage in sexual conduct with another,
       not the spouse of the offender, when any of the following apply:
               (1) The offender knowingly coerces the other person to
       submit by any means that would prevent resistance by a person of
       ordinary resolution.
               (2) The offender knows that the other person’s ability to
       appraise the nature of or control the other person’s own conduct is
       substantially impaired.
               (3) The offender knows that the other person submits
       because the other person is unaware that the act is being committed.




                                         16
                          January Term, 2016




          (4) The offender knows that the other person submits
because the other person mistakenly identifies the offender as the
other person’s spouse.
          (5) The offender is the other person’s natural or adoptive
parent, or a stepparent, or guardian, custodian, or person in loco
parentis of the other person.
          (6) The other person is in custody of law or a patient in a
hospital or other institution, and the offender has supervisory or
disciplinary authority over the other person.
          (7) The offender is a teacher, administrator, coach, or other
person in authority employed by or serving in [an elementary or
secondary school], the other person is enrolled in or attends that
school, and the offender is not enrolled in and does not attend that
school.
          (8) The other person is a minor, the offender is a teacher,
administrator, coach, or other person in authority employed by or
serving in an institution of higher education, and the other person is
enrolled in or attends that institution.
          (9) The other person is a minor, and the offender is the other
person’s athletic or other type of coach, is the other person’s
instructor, is the leader of a scouting troop of which the other person
is a member, or is a person with temporary or occasional disciplinary
control over the other person.
          (10) The offender is a mental health professional, the other
person is a mental health client or patient of the offender, and the
offender induces the other person to submit by falsely representing
to the other person that the sexual conduct is necessary for mental
health treatment purposes.




                                    17
                               SUPREME COURT OF OHIO




                 (11) The other person is confined in a detention facility, and
       the offender is an employee of that detention facility.
                 (12) The other person is a minor, the offender is a cleric, and
       the other person is a member of, or attends, the church or
       congregation served by the cleric.
                 (13) The other person is a minor, the offender is a peace
       officer, and the offender is more than two years older than the other
       person.
                 (B) Whoever violates this section is guilty of sexual battery.
       Except as otherwise provided in this division, sexual battery is a
       felony of the third degree. * * *


       {¶ 35} The first six subdivisions of R.C. 2907.03(A), which relate to an
offender’s parental relationship with the victim, the offender’s authoritative
relationship over a prisoner or patient, or the offender’s knowing acts of coercion,
trickery, or exploitation of a victim’s inability to consent, were included in the
original version of R.C. 2907.03 in 1974. Am.Sub.H.B. No. 511, 134 Ohio Laws,
Part II, 1866, 1909. Subsequently, the statute was amended in response to incidents
involving inappropriate sexual conduct committed by adults who had special
authoritative relationships with minors or other vulnerable populations but who
were not covered by subdivisions (1) through (6) of the statute.
       {¶ 36} For example, almost 20 years after the passage of Am.Sub.H.B. No.
511, the Ottawa County prosecutor unsuccessfully attempted to prosecute a high
school teacher and coach for violating R.C. 2907.03(A)(5) by engaging in sexual
conduct with a 16-year-old student on school property. The Sixth District upheld
the trial court’s dismissal of the state’s case. State v. Noggle, 6th Dist. Ottawa No.
91-OT-024, 1991 WL 2777821 (Dec. 31, 1991). We agreed with the Sixth District
that a person cannot be considered, as a matter of law, to stand in loco parentis for




                                           18
                                  January Term, 2016




purposes of subdivision (A)(5) based solely on his or her role as a teacher. State v.
Noggle, 67 Ohio St.3d 31, 34, 615 N.E.2d 1040 (1993). We held that the General
Assembly had chosen to enumerate “specific situations where an offender might
take unconscionable advantage of a victim,” but that the teacher-student
relationship was not among those enumerated. Id. at 33. We noted that sexual
conduct in the context of a teacher-student relationship violated societal and
professional standards, but it could not be considered a violation of R.C.
2907.03(A)(5), which “was not designed for teachers, coaches, scout leaders, or
any other persons who might temporarily have some disciplinary control over a
child.” Id.
       {¶ 37} Directly after our decision in Noggle, the General Assembly
amended R.C. 2907.03 by adding subdivisions (A)(7) through (A)(9), making the
statute applicable to the relationship between students and teachers, coaches, scout
leaders, or any other persons who might temporarily have some disciplinary
control. Am.Sub.H.B. No. 454, 145 Ohio Laws, Part IV, 6133-6134.
       {¶ 38} The statute was next amended in an apparent response to outrage
over cases in which psychologists had sex with their clients but received little to no
punishment from their governing state boards of psychology. Ohio Senate Session,
June          28,         2001,          Part          1,        available          at
http://www.OhioChannel.org/MediaLibrary/Media.aspx?fileId=111704, at 12:18-
50. Initially, legislative efforts focused on criminalizing any sexual contact or
conduct between mental-health professionals and their clients. Legislative Service
Commission Bill Analysis of S.B. No. 9, as Introduced, 124th General Assembly.
During the legislative debate, however, there were concerns about singling out one
profession from the myriad of professions that serve vulnerable clients and about
penalizing all consensual sexual activity between professionals and their clients
regardless of the client’s mental state. Ohio Senate Session, May 23, 2000,
available     at    http://www.ohiochannel.org/MediaLibrary/Media.aspx?fileId=




                                          19
                             SUPREME COURT OF OHIO




111763, at 25:35 to 29:03. A much more limited version of the bill ultimately
became R.C. 2907.03(A)(10), which requires an affirmative unconscionable act by
the mental-health professional in addition to the existence of the professional
relationship with the client. Am.Sub.S.B. No. 9, 149 Ohio Laws, Part I, 1247.
         {¶ 39} The next two additions, R.C. 2907.03(A)(11) and (12), returned to
the broader scope of criminalizing sexual conduct based solely on relationships,
specifically, the relationship between a detention-facility employee and a detainee
and between a cleric and a minor parishioner. Am.Sub.H.B. No. 510, 149 Ohio
Laws, Part V, 9296-9297; Am.Sub.S.B. No. 17, 151 Ohio Laws, Part I, 1144-1145.
The addition of these relationships was spawned by a request from the Ohio
Department of Rehabilitation and Correction and by the highly publicized media
accounts of widespread child sexual abuse by religious leaders. See Ohio House of
Representatives       Hearing,       May       23,         2002,     available     at
http://www.ohiochannel.org/MediaLibrary/Media.aspx?fileId=112252, at 7:19 to
9:59;     Ohio     Senate     Hearing,     Mar.      16,     2005,    available    at
http://www.ohiochannel.org/MediaLibrary/Media.aspx?fileId=111520, at 35:15 to
70:10.
         {¶ 40} Finally, the General Assembly added the statutory provision at issue
today, R.C. 2907.03(A)(13), in the wake of the incident that gave rise to State v.
Stout, 3d Dist. Logan No. 8-06-12, 2006-Ohio-6089. Stout, a Logan County
detective, had befriended the victim during his investigation of a case involving the
victim. The state alleged that Stout became the victim’s confidant, purporting to
help the victim with her “emotional, psychological and physical healing process.”
Id. at ¶ 5. It was further alleged that shortly after the victim turned 16, she and
Stout engaged in sexual conduct in Stout’s sheriff’s-office vehicle. Id.
         {¶ 41} Similarly to the Ottawa County prosecutor in Noggle, the Logan
County prosecutor pursued sexual-battery charges under R.C. 2907.03(A)(5). That




                                         20
                                January Term, 2016




prosecution was unsuccessful. Stout’s motion to dismiss on the basis that he was
not a person in loco parentis was granted. Id. at ¶ 6.
       {¶ 42} The case led to calls for modifying the law to add peace officers to
the sexual-battery statute. See Ohio House Session, remarks of Rep. Anthony Core
favoring adoption of H.B. No. 209, available at http://www.ohiochannel.org/
video/house-session-may-7-2008 (May 7, 2008) at 44:10 to 45:21. The General
Assembly responded. As enacted, R.C. 2907.03(A)(13) contains no professional-
relationship-based requirement.
State Interests
       {¶ 43} The foregoing history demonstrates that the purpose of R.C. 2907.03
is to protect particularly vulnerable people, including minors and others who are
legally unable to consent to sexual activity, from the harms that flow from sexual
conduct. But in doing so, the General Assembly focused its criminalization of
sexual conduct on those who use their professional status to take unconscionable
advantage of minors, except in the case of peace officers. Peace officers are liable
under the statute even if they did not use their status as peace officers to identify
potential victims and abuse them.
       {¶ 44} The state asserts two reasons for the legislature’s classification of
peace officers without regard to whether the peace officer uses his or her
professional status to facilitate the forbidden sexual conduct: (1) holding peace
officers to a higher standard to ensure integrity and to maintain the public trust and
(2) protecting minors.     We address each reason, mindful that whatever the
legislative justification, we are obligated to consider any conceivable reason that
the legislature might have had in enacting the classification.        Columbia Gas
Transm. Corp. v. Levin, 117 Ohio St.3d 122, 2008-Ohio-511, 882 N.E.2d 400,
¶ 91; Fed. Communications Comm. v. Beach Communications, Inc., 508 U.S. 307,
315, 113 S.Ct. 2096, 124 L.Ed.2d 211 (1993). See also Romer, 517 U.S. at 632,
116 S.Ct. 1620, 134 L.Ed.2d 855 (“In the ordinary case, a law will be sustained if




                                         21
                              SUPREME COURT OF OHIO




it can be said to advance a legitimate government interest, even if the law seems
unwise or works to the disadvantage of a particular group, or if the rationale for it
seems tenuous”).
                1. The state’s interest in maintaining public confidence in law
                enforcement and ensuring the integrity of peace officers
        {¶ 45} The state asserts that because peace officers hold a special position
in society, the government has a legitimate interest in imposing standards on them
that are higher than those that apply to every other Ohioan. That interest is widely
accepted as legitimate. See Warrensville Hts. v. Jennings, 58 Ohio St.3d 206, 207,
569 N.E.2d 489 (1991) (noting “higher standard of conduct” for police officers).
        {¶ 46} We agree that a peace officer occupies a unique position of public
trust and authority that calls for special standards and penalties in many
circumstances. See, e.g., R.C. 2921.02 (bribery); R.C. 2921.41 (theft by public
official); R.C. 2921.44 (dereliction of duty); R.C. 2921.45 (interfering with civil
rights); R.C. 2907.03(A)(6) and (A)(11) (sexual battery of confined or detained
person under officer’s authority). But we do not agree that a person’s status as a
peace officer justifies the imposition of different sexual-conduct standards in
circumstances in which the officer’s status is irrelevant. The instant situation is just
such a circumstance.
        {¶ 47} The sexual conduct at issue here was unrelated to Mole’s
professional status. And the jury’s failure to convict him of unlawful sexual
conduct with a minor makes clear that, but for his status as a peace officer, Mole
would not be subject to criminal liability for the sexual conduct at issue in this case.
Indeed, because the jury was unable to conclude that Mole had knowingly had
sexual relations with a minor or that he was reckless in not ascertaining the minor’s
age, see R.C. 2907.04(A), the trial judge declared a mistrial on the unlawful-sexual-
conduct count and the state exercised its prerogative to dismiss that count of the
indictment and to not retry Mole.




                                          22
                                January Term, 2016




       {¶ 48} The state urges that peace officers should be above suspicion of
violation of the very laws they are sworn to enforce, and peace officers are regularly
subjected to restrictions in their employment that are not applicable to ordinary
citizens. When peace officers violate the high standards imposed on them by their
professions, they are subject to discipline, including discharge. These interests are,
of course, legitimate. As seen from the list of statutes above, the interest in holding
peace officers to a higher standard is embedded in Ohio law. See also R.C. 737.11
(members of municipal police force shall obey and enforce all laws); Ironton v.
Rist, 4th Dist. Lawrence No. 10CA10, 2010-Ohio-5292 (striking down
reinstatement of officer who falsified traffic ticket as violating well-defined public
policy favoring honest police force that commands the public trust); Jones v.
Franklin Cty. Sheriff, 52 Ohio St.3d 40, 555 N.E.2d 940 (upholding dismissal of
peace officer for conduct unbecoming an officer). And the need to maintain the
efficiency and honesty of law enforcement serving the community is widely
recognized. See Pasadena Police Officers Assn. v. Pasadena, 51 Cal.3d 564, 273
Cal.Rptr. 584, 797 P.2d 608 (1990) (affirming necessity of police internal
investigations and discipline to assure public that officer misconduct is promptly
and properly dealt with); Gwynn v. Philadelphia, 719 F.3d 295, 303 (3d Cir.2013)
(need for public confidence justifies lower standard for testing reasonability of
warrantless search of officers in internal-affairs investigation); Kelley v. Johnson,
425 U.S. 238, 96 S.Ct. 1440, 47 L.Ed.2d 708 (1976) (upholding hair-grooming
requirement for male members of police force against Fourteenth Amendment
challenge).
       {¶ 49} But none of the cited authorities stand for the proposition that
singling out the occupation of police officers for differential criminal treatment is
rational when it is based on nothing more than the occupation itself. See, e.g.,
Kelley at 248 (noting that the personal-grooming regulations of police officers had
a rational basis of ensuring a uniformity of appearance so that the officers are




                                          23
                                SUPREME COURT OF OHIO




“readily recognizable to the members of the public” or fostering esprit de corps
within the force through similarity of appearance). All of the restrictions that the
high court has held permissible are directly tied to the officer’s conduct as an
officer.
           {¶ 50} To be sure, the kind of conduct criminalized by R.C. 2907.03(A)(13)
could legitimately be used to justify the termination of a peace officer’s
employment.5 See R.C. 737.12 (allowing suspension or dismissal of police officers
for any reasonable cause, including “gross immorality”); Jones v. Franklin Cty.
Sheriff, 52 Ohio St.3d at 43-44, 555 N.E.2d 940 (holding that public policy supports
the termination of a police officer for any conduct unbecoming an officer, whether
committed on or off duty). After all, the government has a valid interest in strictly
controlling the immoral or unbecoming conduct of peace officers as employees
regardless of any causal connection between the conduct and the employment itself.
That governmental interest, however, does not justify differential treatment under
the criminal law of peace officers acting as private citizens when there is no
connection between the criminalized conduct and the office, duties, or other aspects
of the occupation of a peace officer.
           {¶ 51} Peace officers must accept certain burdens as part of their
employment in order to maintain the honor and privilege of being peace officers
and to foster public trust. They do not lose all of their rights as ordinary citizens,
including their constitutional right to be treated equally under the criminal law,
simply because they have chosen the profession of peace officer. See Garrity v.
New Jersey, 385 U.S. 493, 500, 87 S.Ct. 616, 17 L.Ed.2d 562 (1967) (“policemen,
like teachers and lawyers, are not relegated to a watered-down version of
constitutional rights”).



5
  Mole resigned from his position at the Waite Hill Police Department immediately after he was
criminally charged.




                                             24
                                January Term, 2016




        {¶ 52} Although the state’s interest in maintaining public trust and
confidence in peace officers is considerable and undeniably legitimate, R.C.
2907.03(A)(13), as currently worded, is a constitutionally impermissible attempt to
further that interest.
                 2. The interest in protecting minors from sexual coercion
        {¶ 53} The second interest offered by the state as justification for the
classification of peace officers is the interest as “prohibiting peace officers from
engaging in sex with children.”        There is no dispute that the government has a
legitimate, compelling interest in protecting the mental, emotional, and physical
well-being of minors. See, e.g., Globe Newspaper Co. v. Norfolk Cty. Superior
Court, 457 U.S. 596, 607, 102 S.Ct. 2613, 73 L.Ed.2d 248 (1982). “A democratic
society rests, for its continuance, upon the healthy, well-rounded growth of young
people into full maturity as citizens * * *.” Prince v. Massachusetts, 321 U.S. 158,
168, 64 S.Ct. 438, 88 L.Ed. 645 (1944).
        {¶ 54} Accordingly, the Supreme Court has sustained legislation aimed at
protecting the physical and emotional well-being of youth even when the laws have
operated in the sensitive area of constitutionally protected rights. See, e.g., Osborne
v. Ohio, 495 U.S. 103, 109-110, 110 S.Ct. 1691, 109 L.Ed.2d 98 (1990)
(government’s interest in protecting children from victimization in child-
pornography industry justifies impingement on possessor’s First Amendment
rights); New York v. Ferber, 458 U.S. 747, 756-757, 102 S.Ct. 3348, 73 L.Ed.2d
1113 (1982) (child pornography not entitled to First Amendment protection due to
government interest in preventing exploitation and abuse of children). We, too,
have recognized the state’s interest in protecting minors, including protections from
sexual exploitation. State v. Young, 37 Ohio St.3d 249, 256-257, 525 N.E.2d 1363
(1988) (upholding statute criminalizing possession of child pornography as
justified by state’s compelling interest in protecting children), rev’d on other
grounds sub nom. Osborne v. Ohio; State v. Romage, 138 Ohio St.3d 390, 2014-




                                          25
                              SUPREME COURT OF OHIO




Ohio-783, 7 N.E.3d 1156, ¶ 10 (noting state’s “legitimate and compelling interest
in protecting children” from lewd acts). Whether articulated as a general interest
in protecting minors, or more specifically as an interest in protecting minors from
sexual exploitation by those with special access to them or an authoritative
relationship over them, the legitimacy of this interest is clear.
         {¶ 55} The decisive question is whether the statutory classification of peace
officers is a rational means of advancing that interest.
         {¶ 56} The state asserts that because R.C. 2907.03(A)(13) prohibits peace
officers from engaging in sexual activity with persons under 18 years, it achieves
the purpose of protecting minors from peace officers who use their authoritative
relationship with minors to take unconscionable advantage of those minors in order
to engage in sexual activity. In other words, the state urges us to agree that because
the category of peace officers necessarily includes those officers who would abuse
their authoritative relationship with minors to engage in sexual conduct with them,
the classification of peace officers is rationally related to the governmental interest
in protecting minors from sexual coercion. We decline to adopt that fallacious
logic.
         {¶ 57} There is no profession that per se makes its members more likely to
engage in sexually predatory behavior, including sex with minors. Rather, federal
studies show that three-quarters of child sexual abuse occurs at the hands of family
members or others in the victim’s “circle of trust,” including their neighbors,
teachers, coaches, scout leaders, youth-group volunteers, and doctors. Wingert,
Priests Commit No More Abuse than Other Males, Newsweek (Apr. 7, 2010),
available    at:   http://www.newsweek.com/priests-commit-no-more-abuse-other-
males-70625. And although a pedophile may seek employment in a capacity that
permits contact with children or access to them, a number of professions afford
those opportunities. In addition to other ways of gaining access to children, “[a]
pedophile may also seek employment where he will be in contact with children




                                          26
                                  January Term, 2016




(e.g., teacher, camp counselor, babysitter, school bus driver, coach) or where he can
eventually specialize in working with children (e.g., physician, dentist, clergy
member, photographer, social worker, law-enforcement officer).” Lanning, Child
Molestors:       A    Behavioral     Analysis   (5th   Ed.2010)   57,   available   at
http://www.missingkids.org/en_US/publications/NC70.pdf. In other words, it is
the access provided by the occupational relationship, and not the occupation by
itself, that creates the risk of harm.
        {¶ 58} Undeniably, the state has a valid, rational interest in proscribing the
use of professional authority to sexually exploit minors or other vulnerable persons.
And R.C. 2907.03(A) may have been born from the desire to prevent those in
positions of authority or control from abusing that authority or control to sexually
exploit vulnerable persons. But here, to obtain a conviction, the statute does not
require the state to prove that Mole knew J.S. was a minor or that Mole was reckless
in not knowing J.S. was a minor. Nor does it require the state to prove that Mole’s
sexual contact with J.S. had any connection to Mole’s status as a peace officer.
Thus, although the state’s interest in protecting minors from sexual conduct is
rational, the classification of peace officers in R.C. 2907.03(A)(13) is not. Indeed,
the irrationality of the R.C. 2907.03(A)(13) classification is evident when
considered in the larger context of the statutory scheme at issue here, which
otherwise requires that there be a nexus between the offender’s employment and
the offender’s illegal conduct with a child or other defenseless person.
        {¶ 59} R.C. 2907.03(A)(13) omits any mention of a relationship between
the conduct and the profession.
        {¶ 60} To obtain a conviction under R.C. 2907.03(A)(13), the state does not
need to prove the existence of any authoritative relationship. But in other sections
of the statute, the state must demonstrate that the potential offenders used trickery
or occupied a position of authority in order to make sexual conduct with the victim
a crime under the statute. How is it rational to require that the state demonstrate




                                          27
                                  SUPREME COURT OF OHIO




that offenders in other professions that provide access to children, including
coaches, teachers, clerics, employees of detention facilities, and scout leaders,6
used their professional capacity to exploit the victim, but to omit that requirement
if the offender is a peace officer? This irrationality is particularly evident in light
of the legislative history of the act (in which amendments to the law followed
reports of incidents in which the offender had misused his or her professional
capacity to commit the crime) and the knowledge that many professions afford
offenders access to children.
         {¶ 61} “[E]qual protection requires * * * that reasonable grounds exist for
making a distinction between those within and those without a designated class.”
State v. Buckley, 16 Ohio St.2d 128, 134, 243 N.E.2d 66 (1968).                              When
criminalization is based solely on the status of the classified group without any
relationship to a legitimate state interest, the classification may be found to be
unconstitutionally arbitrary. See Wheeling Steel Corp. v. Glander, 337 U.S. 562,
69 S.Ct. 1291, 93 L.Ed. 1544 (1949) (discriminatory taxation of out-of-state entities
based solely on residency status is arbitrary and violates equal protection); Metro.
Life Ins. Co. v. Ward, 470 U.S. 869, 105 S.Ct. 1676, 84 L.Ed.2d 751 (1985) (same).
The statute at issue here reflects impermissible arbitrariness.
         {¶ 62} Moreover, we are cognizant that the failure to include the
relationship element in R.C. 2907.03(A)(13) does not merely ease the state’s
burden of proving the risk of unconscionable advantage, but rather, it entirely
eliminates the state’s burden of proof beyond establishing the age of the minor, the
profession of the peace officer, and the fact that sexual conduct took place.
         {¶ 63} There is some indication that the legislature’s omission of the
relationship element might have been meant to ease the prosecutorial burden of


6
 The scout leader, for instance, must be the victim’s scout leader. R.C. 2907.03(A)(10). If the
offender is a cleric, the victim must be a member of the congregation or church served by the cleric.
R.C. 2907.03(A)(12).




                                                 28
                                      January Term, 2016




proof.          Ohio      Senate       Session,       Dec.      16,     2008,       available      at
http://www.ohiochannel.org/MediaLibrary/Media.aspx?fileId=117520, 39:10-20
(“the sponsor had some concerns with the prosecutors about the ability to prosecute
under that section”). If that motive did in fact figure in the removal of that element,
it may have been well intended,7 but that does not make it constitutionally
sufficient. Undoubtedly, most prosecutorial burdens would be eased by removing
constitutional protections of individuals, including the rights to counsel, due
process, and equal protection and the rights against self-incrimination and
warrantless searches.          “[T]he legislature may go a good way in raising
[presumptions] or in changing the burden of proof, but there are limits. * * * [I]t is
not within the province of a legislature to declare an individual guilty or
presumptively guilty of a crime.” (Emphasis added.) McFarland v. Am. Sugar
Refining Co., 241 U.S. 79, 86, 36 S.Ct. 498, 60 L.Ed. 899 (1916) (invalidating a
statute that imposed a rebuttable presumption that a refiner who systematically
purchases sugar in Louisiana for less than the refiner pays elsewhere has violated
antimonopoly laws). Compare United States v. Freed, 401 U.S. 601, 609-610, 91
S.Ct. 1112, 28 L.Ed.2d 356 (1971) (strict criminal liability for possession of
unregistered hand grenades is justified because no reasonable person would believe
that possessing such highly dangerous offensive weapons is an innocent act) with
Tot v. United States, 319 U.S. 463, 468, 63 S.Ct. 1241, 87 L.Ed. 1519 (1943)
(striking down as irrational a statutory presumption that a person previously
convicted of a crime of violence who is found in possession of a firearm must have
received that firearm in interstate commerce).
         {¶ 64} We must conclude that R.C. 2907.03(A)(13) imposes strict liability
on Mole via an irrational presumption. There is absolutely no ground for presuming


7
 We see no practical difficulty in proving the existence of an authoritative relationship. It should
be a simple matter to prove that a peace officer’s acquaintance with or interactions with a particular
minor arose from, or occurred during, the performance of the peace officer’s duties.




                                                 29
                             SUPREME COURT OF OHIO




that Mole used his status as a peace officer to gain access to or bend the will of J.S.
or to facilitate the sexual conduct by any means connected to his occupation. And
there is no dispute that J.S. was unaware of Mole’s occupation and that Mole’s
interaction with J.S. had absolutely no connection with Mole’s occupational status.
       {¶ 65} The state argues that in many other sexual encounters involving
peace officers and minors, there will be such a connection, and that Mole therefore
cannot prove that R.C. 2907.03(A)(13) is unconstitutional in all applications. But
it is unlikely that proof of such a connection, let alone proof of an unconscionable
advantage flowing from that connection, will ever be part of any prosecution under
R.C. 2907.03(A)(13), because there is no need to prove, and thus no opportunity to
disprove, the connection.
       {¶ 66} Ohio has codified the exception that dispenses with the necessity to
prove scienter in sex offenses committed against victims under the age of consent.
See, e.g., R.C. 2907.02(A)(1)(b), which eliminates scienter from the offense of rape
when the victim is under the age of 13. Maintaining strict liability in situations
such as child rape is well supported. Scienter is justifiably imputed in such cases.
The physical immaturity of a prepubescent child is obvious, and engaging in sexual
behavior with a child indicates a vicious will on the part of the offender. A
prepubescent child’s undeveloped physical features will, by themselves, provide
notice of the child’s age, and thus the potential offender is presumed to know that
sexual activity with that child is proscribed. In re D.B., 129 Ohio St.3d 104, 2011-
Ohio-2671, 950 N.E.2d 528, ¶ 18. Scienter may also be imputed in situations where
offenders engage in sexual activity with someone over whom they have great
authority and control. See R.C. 2907.03(A)(6) through (9).
       {¶ 67} But in R.C. 2907.03(A)(13), scienter is not imputed from any factor
that might justify inferring a guilty knowledge or a nefarious intent. No factor such
as the victim’s inability to consent or the offender’s authority to compel consent is
provided. Instead, scienter is imputed, improperly, from the mere occupational




                                          30
                                 January Term, 2016




status of the offender, and that imputation applies to all peace officers, even when
the victim is entirely ignorant of the offender’s status and thus cannot have been
exploited in any way that is connected to that status.
       {¶ 68} The differential treatment of peace officers in this statutory scheme
is based on an irrational classification. The statute not only fails to include any
relationship or other element that justifies the omission of a scienter requirement,
but also disparately affects peace officers in a way that bears no rational relationship
to the government’s interest in protecting minors from sexual coercion by people
in positions of authority who use that authority to compel submission. Having
carefully considered the compelling interests at play here, the constitutional
protections afforded our citizens, and the strong presumption of constitutionality
that can only be overcome by a showing that the statute clearly and unequivocally
violates the Constitution, we are compelled to conclude that R.C. 2907.03(A)(13)
violates the Equal Protection Clause of the Ohio and United States Constitutions.
                                    CONCLUSION
       {¶ 69} We do not condone the conduct of appellee. Nor do we easily reach
our conclusion that R.C. 2907.03(A)(13) represents a “classification of persons
undertaken for its own sake, something the Equal Protection Clause does not
permit.” Romer, 517 U.S. at 635, 116 S.Ct. 1620, 134 L.Ed.2d 855.
       {¶ 70} Although the government has a compelling interest in protecting
minors from sexual coercion and an interest in prohibiting peace officers from
abusing their authority in order to sexually exploit minors, the government cannot
punish a class of professionals without making a connection between the
classification and the prohibited act. We therefore affirm the judgment of the
Eighth District Court of Appeals, declaring R.C. 2907.03(A)(13) to be
unconstitutional on its face.
                                                                   Judgment affirmed.
       PFEIFER and O’NEILL, JJ., concur.




                                          31
                               SUPREME COURT OF OHIO




          LANZINGER, J., concurs in judgment only, in an opinion.
          KENNEDY, J., dissents in an opinion that O’DONNELL, J., joins.
          FRENCH, J., dissents in an opinion that O’DONNELL, J., joins.
                                 _________________
          LANZINGER, J., concurring in judgment only.
          {¶ 71} “The decisions of the [United States Supreme] Court are not, and
should not be, dispositive of questions regarding rights guaranteed by counterpart
provisions of state law. Accordingly, such decisions are not mechanically
applicable to state law issues, and state court judges and the members of the bar
seriously err if they so treat them.”           (Footnote omitted.)   Brennan, State
Constitutions and the Protection of Individual Rights, 90 Harv.L.Rev. 489, 502
(1977).
          {¶ 72} Based on the analysis that the Ohio Constitution is a document of
independent force, I join the majority in judgment only.
                                 _________________
          KENNEDY, J., dissenting.
          {¶ 73} Respectfully, I dissent. Since 1895, we have held that the Ohio
Equal Protection Clause provides the same protection as the federal Equal
Protection Clause. See State ex rel. Schwartz v. Ferris, 53 Ohio St. 314, 41 N.E.
579 (1895), paragraph four of the syllabus. Today, the majority, without any
analysis of the differences in the text of those provisions or any consideration of
the history of the Ohio and federal Equal Protection Clauses, departs from that
century-old precedent and declares that the Ohio Equal Protection Clause affords
more protection than the Fourteenth Amendment in order to invalidate R.C.
2907.03(A)(13). Because the majority has stretched the precedent of this court and
that of the United States Supreme Court to the breaking point, I must dissent.
          {¶ 74} Absent a textual or historical analysis that demonstrates that we
should depart from our longstanding precedent, there is no reason to do so today.




                                           32
                                     January Term, 2016




Because the federal and Ohio Equal Protection Clauses afford the same protection,
and because the statute is rationally related to a valid state interest, R.C.
2907.03(A)(13) is constitutional.
                                 I. PRELIMINARY ISSUES
        {¶ 75} I agree with the majority’s recitation of the facts. The majority is also
correct that the appropriate standard of review is the “rational-basis test” because
R.C. 2907.03(A)(13) does not implicate a suspect class or fundamental right.
Arbino v. Johnson & Johnson, 116 Ohio St.3d 468, 2007-Ohio-6948, 880 N.E.2d
420, ¶ 64. Additionally, the majority correctly holds that R.C. 2907.03(A)(13)
meets the first requirement of rational-basis review because the statute reflects a
legitimate state interest in maintaining the public’s confidence in peace officers by
ensuring that their integrity is above reproach. Id. at ¶ 66 (statute must be upheld
if it is rationally related to a legitimate governmental interest).
        {¶ 76} I part with the majority, however, in its declaration that Article I,
Section 2 of the Ohio Constitution affords greater protection than the Fourteenth
Amendment to the United States Constitution.               I further disagree that R.C.
2907.03(A)(13) is facially unconstitutional and that the statute is not rationally
related to a valid state interest.
                                         II.        ANALYSIS
         A. The Ohio Equal Protection Clause does not afford greater protection
                      than the federal Equal Protection Clause
        {¶ 77} The majority declares the statute unconstitutional on the bases of the
federal and Ohio Equal Protection Clauses, then concludes that even if it is wrong
about the application of the Fourteenth Amendment, the Ohio Constitution’s Equal
Protection Clause “independently forbid[s] the disparate treatment of peace
officers.”




                                               33
                             SUPREME COURT OF OHIO




       {¶ 78} In support of its decision, the majority relies on Arnold v. Cleveland,
67 Ohio St.3d 35, 42, 616 N.E.2d 163 (1993). Arnold is the first case wherein this
court interpreted the Ohio Constitution as providing greater protection than the
federal Constitution. However, today’s majority fails to provide any of the careful
analysis set forth in the Arnold opinion to justify its conclusion that the Ohio
Constitution affords greater protection.
       {¶ 79} In Arnold, we examined the right to bear arms in light of Article I,
Section 4 of the Ohio Constitution and the Second Amendment. We recognized that
the Ohio Constitution contained language that is not included in the federal
Constitution. Id. at 43. We noted that the additional language indicated that the
people of Ohio chose “to go even further” than the Second Amendment’s focus on
the preservation of a militia. Id. In securing to every person an individual right to
bear arms, the Ohio provision, unlike the federal provision, “was obviously
implemented to allow a person to possess certain firearms for defense of self and
property.” Id. Therefore, the Arnold court advanced a rationale for interpreting the
Ohio Constitution differently than the federal provision. We then went on to
examine the history of the Ohio constitutional provision and the lack of debate that
attended both the original version and its 1851 revision, which demonstrated the
wide acceptance and uncontroversial nature of the right to possess and use certain
arms. Id.
       {¶ 80} Arnold serves as the model for the type of the analysis this court
should undertake when deciding whether the Ohio Constitution offers greater
protection than the federal Constitution. However, this analytical framework is
absent from the majority opinion.
       {¶ 81} In lieu of a textual or historical analysis, the majority cites five cases
as authority for its position that this court “heeded the hortatory call to the new
federalism.” I agree that those cases do indeed reflect the new federalism in that
they conclude that a provision of the Ohio Constitution can afford greater protection




                                           34
                                January Term, 2016




than its federal counterpart. However, three of those cases involved a careful
comparison and analysis of the text of the Ohio and federal provisions at issue, such
as appeared in Arnold but not in today’s majority. The other two cases cited by the
majority, State v. Brown, 99 Ohio St.3d 323, 2003-Ohio-3931, 792 N.E.2d 175, and
State v. Farris, 109 Ohio St.3d 519, 2006-Ohio-3255, 849 N.E.2d 985, are highly
distinguishable from the case here.
       {¶ 82} In the three cases where we proactively interpreted the Ohio
Constitution to provide greater protection than the federal Constitution, or at least
reserved the power to do so, we engaged in an Arnold analysis by examining the
text and history of the provision before taking the formidable step of declaring that
a provision of the Ohio Constitution is more protective.
       {¶ 83} In Simmons-Harris v. Goff, we examined the Establishment Clause
in the Ohio and federal Constitutions, and we concluded that the language in the
Ohio clause is quite different from the federal. 86 Ohio St.3d 1, 10, 711 N.E.2d
203 (1999). We also observed that while in the past we had discussed the Ohio and
federal clauses together, “[t]here is no reason to conclude that the Religion Clauses
of the Ohio Constitution are coextensive with those in the United States
Constitution * * *.” Id. As a result, we stated we would not “irreversibly tie
ourselves” to the United States Supreme Court’s interpretation of the federal
Establishment Clause.
       {¶ 84} In Humphrey v. Lane, we concluded that the protection provided by
the Ohio Constitution’s Free Exercise Clause goes beyond that provided by the
federal Constitution’s Free Exercise Clause. 89 Ohio St.3d 62, 67, 728 N.E.2d 1039
(2000). We reached this conclusion because we determined that the phrase “nor
shall any interference with the rights of conscience be permitted” is broader than
the federal Constitution’s prohibition against laws that prohibit the free exercise of
religion. Id.




                                         35
                             SUPREME COURT OF OHIO




       {¶ 85} Finally in Norwood v. Horney, we compared the Ohio Takings
Clause with its federal counterpart. 110 Ohio St.3d 353, 2006-Ohio-3799, 853
N.E.2d 1115. We held that unlike the federal Constitution as interpreted by the
United States Supreme Court, the Ohio Constitution prohibited government
appropriation of private property when the sole justification was economic benefit
to the community. Norwood at ¶ 75.
       {¶ 86} The majority’s reliance on Farris and Brown is also misplaced.
These two cases are highly distinguishable from the case at bar because both
involved a reaffirmation of our view that the Ohio Constitution provides greater
protection even after the United States Supreme Court narrowed the protections of
the federal counterpart. Farris, 109 Ohio St.3d 519, 2006-Ohio-3255, 849 N.E.2d
985, ¶ 48-49, and Brown, 99 Ohio St.3d 323, 2003-Ohio-3931, 792 N.E.2d 175,
¶ 22. The state is not arguing that an intervening case imposing a narrower, more
restrictive interpretation of the federal Equal Protection Clause by the United States
Supreme Court requires a similar restriction of the Ohio Equal Protection Clause.
       {¶ 87} In Farris, we examined the admissibility of physical evidence seized
as a result of unwarned statements in a criminal trial. Farris at ¶ 48. While
acknowledging that such evidence would be admissible under the Fifth
Amendment, id. at ¶ 45, we held that Article I, Section 10 of the Ohio Constitution
prohibited its admission. We concluded that the Ohio Constitution was more
protective than the Fifth Amendment because “the overall administration of justice
in Ohio requires a law-enforcement environment in which evidence is gathered in
conjunction with Miranda, not in defiance of it.” Id. at ¶ 49. “[T]o hold otherwise
would encourage law-enforcement officers to withhold Miranda warnings and
would thus weaken Section 10, Article I of the Ohio Constitution.” Id.
       {¶ 88} This holding was in response to the United States Supreme Court’s
decision in United States v. Patane, in which the court held that the failure to give
Miranda warnings does not require the suppression of physical evidence seized




                                         36
                                January Term, 2016




from a suspect as a result of the unwarned voluntary statements. 542 U.S. 630, 631,
124 S.Ct. 2620, 159 L.Ed.2d 667 (2004). We decided Farris two years after
Patane. We declined to follow the Patane court and declared that the Ohio
Constitution provided greater protection to criminal defendants than the Fifth
Amendment. Farris at ¶ 48.
         {¶ 89} In Brown, our decision was in response to the United States Supreme
Court’s decision in Atwater v. Lago Vista, which held that a warrantless arrest for
a misdemeanor did not violate the Fourth Amendment even when the offense did
not involve a breach of the peace. 532 U.S. 318, 121 S.Ct. 1536, 149 L.Ed.2d 549
(2001), and Brown at ¶ 21. The United States Supreme Court concluded that when
the Fourth Amendment was framed, the common law permitted warrantless arrests
for similar offenses. Atwater at 326-340. One year prior to the Atwater decision,
in State v. Jones, we had examined the same issue, and we held that warrantless
arrests for minor misdemeanors, which are crimes that do not involve a breach of
the peace, are not permissible under the Ohio and federal Constitutions. 88 Ohio
St.3d 430, 727 N.E.2d 886 (2000), syllabus. Two years after Atwater, we decided
Brown, and we declined to extend the holding in Atwater to the Ohio Constitution.
Brown at ¶ 7.
         {¶ 90} Based on our precedent, in order to hold that the Ohio Constitution
is more protective than federal Constitution, the majority needs to point to some
language in Article I, Section 2 of the Ohio Constitution that is different than the
language of the Fourteenth Amendment. The majority opinion is silent on this
point.
         {¶ 91} It appears that the majority’s interpretation of Ohio’s Equal
Protection Clause is not based on its text or history but on the majority’s sense of
judicial necessity. However, our constitutional interpretation should be guided
exclusively by the language and history of the clause at issue.




                                         37
                             SUPREME COURT OF OHIO




       {¶ 92} The majority acknowledges that we have previously held that the
federal and Ohio Equal Protection Clauses are to be construed and analyzed
identically, citing Am. Assn. of Univ. Professors, Cent. State Univ. Chapter v. Cent.
State Univ., 87 Ohio St.3d 55, 60, 717 N.E.2d 286 (1999). However, the majority
does not distinguish that case from the present one in any way that would justify its
departure from that holding. Instead, the majority merely cites Arnold for the
general proposition that “the Ohio Constitution is a document of independent
force.” Majority opinion at ¶ 14. That statement is true enough, but hardly
sufficient by itself. Moreover, the majority is silent regarding our long line of
precedent, beginning in 1895, holding that the protection provided by the Ohio
Equal Protection Clause is identical to that provided by the Fourteenth
Amendment’s Equal Protection Clause.
       {¶ 93} In State ex rel. Schwartz v. Ferris, we announced that the federal
Equal Protection Clause was “not broader than the second section of our bill of
rights.” 53 Ohio St. at 341, 41 N.E. 579. In 1937, we again said that “the ‘equal
protection of the law’ provision * * * is substantially the same as the guarantee in
that respect contained in the Fourteenth Amendment to the federal Constitution.”
(Emphasis added.) State ex rel. Struble v. Davis, 132 Ohio St. 555, 560, 9 N.E.2d
684 (1937). In 1975, we held that “[t]he limitations placed upon governmental
action by the Equal Protection Clauses of the Ohio and United States constitutions
are essentially identical.” (Emphasis added.) Kinney v. Kaiser Aluminum & Chem.
Corp., 41 Ohio St.2d 120, 123, 322 N.E.2d 880 (1975). See also State ex rel. Heller
v. Miller, 61 Ohio St.2d 6, 8, 399 N.E.2d 66 (1980) (same). In 1999, we declared
that “the Equal Protection Clause of the United States Constitution, contained in
the Fourteenth Amendment, and the Equal Protection Clause of the Ohio
Constitution, contained in Section 2, Article I, are functionally equivalent.”
(Emphasis added.) Desenco, Inc. v. Akron, 84 Ohio St.3d 535, 544, 706 N.E.2d
323 (1999). As recently as 2010, we reiterated that “[t]he federal and Ohio equal-




                                         38
                                 January Term, 2016




protection provisions are ‘functionally equivalent.’ ” Pickaway Cty. Skilled
Gaming, L.L.C. v. Cordray, 127 Ohio St.3d 104, 2010-Ohio-4908, 936 N,E.2d 944,
at ¶ 17, quoting State v. Williams, 126 Ohio St.3d 65, 2010-Ohio-2453, 930 N.E.2d
770, ¶ 38.
        {¶ 94} Although the majority effectively overrules these cases, glaringly
absent from the majority’s opinion is the rigorous three-step analysis required
before this court may overturn a prior decision. Westfield Ins. Co. v. Galatis, 100
Ohio St.3d 216, 2003-Ohio-5849, 797 N.E.2d 1256, paragraph one of the syllabus.
        {¶ 95} Rejecting 120 years of precedent and without any of the analysis
reflected in Arnold, the majority invalidates R.C. 2907.03(A)(13) because it
believes that the statute is “arbitrary.”
              A. R.C. 2907.03(A)(13) is not Facially Unconstitutional
                         and Survives Rational-Basis Review
                        1. Facial Challenges Are Disfavored
        {¶ 96} The majority concludes that R.C. 2907.03(A)(13) is facially
unconstitutional. Majority opinion at ¶ 2. The judicial authority to override the
legislative will should be used with extreme caution and restraint, because declaring
a statute unconstitutional based on a facial challenge is an “exceptional remedy.”
Carey v. Wolnitzek, 614 F.3d 189, 201 (6th Cir.2010). “A facial challenge alleges
that a statute, ordinance, or administrative rule, on its face and under all
circumstances, has no rational relationship to a legitimate governmental purpose.”
Wymsylo v. Bartec, Inc., 132 Ohio St.3d 167, 2012-Ohio-2187, 970 N.E.2d 898,
¶ 21. This type of challenge is the most difficult to successfully mount because the
challenger must establish that no set of circumstances exists under which the act
would be valid. Id., citing United States v. Salerno, 481 U.S. 739, 745, 107 S.Ct.
2095, 95 L.Ed.2d 697 (1987).                “The fact that a statute might operate
unconstitutionally under some plausible set of circumstances is insufficient to
render it wholly invalid.” Harrold v. Collier, 107 Ohio St.3d 44, 2005-Ohio-5334,




                                             39
                              SUPREME COURT OF OHIO




836 N.E.2d 1165, ¶ 37. “In order for a statute to be facially unconstitutional, it
must be unconstitutional in all applications.” Oliver v. Cleveland Indians Baseball
Co. Ltd. Partnership, 123 Ohio St.3d 278, 2009-Ohio-5030, 915 N.E.2d 1205,
¶ 13, citing Harrold at ¶ 37, and Salerno at 745. These challenges seek to remove
a law from the books, i.e., to “leave nothing standing.” Warshak v. United States,
532 F.3d 521, 528 (6th Cir.2008).
       {¶ 97} Facial challenges are “contrary to the fundamental principle of
judicial restraint.” Washington State Grange v. Washington State Republican Party,
552 U.S. 442, 450, 128 S.Ct. 1184, 170 L.Ed.2d 151 (2008). A facial challenge
forces the court to “ ‘ “anticipate a question of constitutional law in advance of the
necessity of deciding it” ’ ” and to “ ‘ “formulate a rule of constitutional law broader
than is required by the precise facts to which it is to be applied.” ’ ” Id. at 450,
quoting Ashwander v. Tennessee Valley Auth., 297 U.S. 288, 346-347, 56 S.Ct.
466, 80 L.Ed. 688 (1936) (Brandeis, J., concurring), quoting Liverpool, New York
& Philadelphia Steamship Co. v. Emigration Commrs., 113 U.S. 33, 39, 5 S.Ct.
352, 28 L.Ed 899 (1885). They raise the risk of a “ ‘premature interpretatio[n] of
statutes’ on the basis of factually barebones records.” Sabri v. United States, 541
U.S. 600, 609, 124 S.Ct. 1941, 158 L.Ed.2d 891 (2004), quoting United States v.
Raines, 362 U.S. 17, 22, 80 S.Ct. 519, 4 L.Ed.2d 524 (1964). Because of the
breadth of the remedy and the loosening of judicial restraint involved in facial
constitutional litigation, courts disfavor facial challenges. Washington State
Grange, 552 U.S. at 450, 128 S.Ct. 1184, 170 L.Ed.2d 151. Courts do and should
prefer as-applied challenges, which are the “ ‘basic building blocks of constitutional
adjudication.’ ” Gonzales v. Carhart, 550 U.S. 124, 168, 127 S.Ct. 1610, 167
L.Ed.2d 480 (2007), quoting Fallon, As-Applied and Facial Challenges and Third-
Party Standing, 113 Harv.L.Rev. 1321, 1328 (2000).




                                          40
                                 January Term, 2016




      2. R.C. 2907.03(A)(13) is Rationally Related to a Valid State Interest
        {¶ 98} When a statute is challenged as facially unconstitutional and when,
as here, the standard of review is the rational-basis standard, the court must conduct
a two-step analysis: “We must first identify a valid state interest. Second, we must
determine whether the method or means by which the state has chosen to advance
that interest is rational.” McCrone v. Bank One Corp., 107 Ohio St.3d 272, 2005-
Ohio-6505, 839 N.E.2d 1, ¶ 9, citing Buchman v. Wayne Trace Local School Dist.
Bd. of Edn., 73 Ohio St.3d 260, 267, 652 N.E.2d 952 (1995); Pickaway Cty. Skilled
Gaming, 127 Ohio St.3d 104, 2010-Ohio-4908, 936 N.E.2d 944, ¶ 19. As to the
first step, the majority finds a valid state interest in play, but concludes that the
second step is not satisfied because the method or means chosen to advance the
interest is not rational. I disagree.
        {¶ 99} The second step in a rational-basis review requires us to determine
whether the law is rationally related to a valid state interest. If a statute is
challenged as facially unconstitutional, the challenger must demonstrate that the
statute can never be applied in a manner that is rationally related to a valid state
interest and show instead, that it is “unconstitutional in all applications.” Oliver,
123 Ohio St.3d 278, 2009-Ohio-5030, 915 N.E.2d 1205, ¶ 13, citing Harrold, 107
Ohio St.3d 44, 2005-Ohio-5334, 836 N.E.2d 1165, at ¶ 37, and Salerno 481 U.S. at
745, 107 S.Ct. 2095, 95 L.Ed.2d 697. Those arguing that a statute’s classification
violates equal protection have the burden of rebutting every conceivable basis that
might support it. Lehnhausen v. Lake Shore Auto Parts Co., 410 U.S. 356, 364, 93
S.Ct. 1001, 35 L.Ed.2d 351 (1973). A statute will survive a facial equal protection
challenge when there is a legitimate state interest with a rational basis, that is, when
the means and method the state uses to further that interest has some reasonable
basis. McCrone at ¶ 8. As we have held:




                                          41
                                SUPREME COURT OF OHIO




          Legislative enactments that do not involve a suspect classification
          are “presumptively rationally related to legitimate social and
          economic goals, unless the ‘varying treatment of different groups or
          persons is so unrelated to the achievement of any combination of
          legitimate purposes that we can only conclude that the legislature’s
          actions were irrational.’ ”


McCrone, 107 Ohio St.3d 272, 2005-Ohio-6505, 839 N.E.2d 1, at ¶ 30, quoting
State ex rel. Doersam v. Indus. Comm., 40 Ohio St.3d 201, 203, 533 N.E.2d 321
(1988), quoting Vance v. Bradley, 440 U.S. 93, 97, 99 S.Ct. 939, 59 L.Ed.2d 171
(1979).
          {¶ 100} There is a “strong presumption of validity” that the United States
Supreme Court has repeatedly applied when a statute, challenged as
unconstitutional, does not involve fundamental rights or a suspect classification.
Fed. Communications Comm. v. Beach Communications, Inc., 508 U.S. 307, 314,
113 S.Ct. 2096, 124 L.Ed.2d 211 (1993); Kadrmas v. Dickinson Public Schools,
487 U.S. 450, 462-463, 108 S.Ct. 2481, 101 L.Ed.2d 399 (1988); Hodel v. Indiana,
452 U.S. 314, 331–332, 101 S.Ct. 2376, 69 L.Ed.2d 40 (1981); Massachusetts Bd.
of Retirement v. Murgia, 427 U.S. 307, 314-315, 96 S.Ct. 2562, 49 L.Ed.2d 520
(1976). While the majority holds that R.C. 2907.03(A)(13) does not involve a
fundamental right or suspect classification, it merely pays lip service to the strong
presumption that R.C. 2907.03(A)(13) is constitutional in its rush to invalidate the
statute because it believes that it is based on fallacious logic.
          {¶ 101} Like the United States Supreme Court, we too have held that it is
not within the purview of rational-basis review to decide whether a statute is wise
or misguided. We have observed:




                                           42
                                January Term, 2016




       The vast weight of authority requires that, when utilizing the
       “rational basis” test, the courts defer to the legislature on the issue
       of constitutionality. “We do not inquire whether this statute is wise
       or desirable * * *. * * * Misguided laws may nonetheless be
       constitutional.”


Morris v. Savoy, 61 Ohio St.3d 684, 692, 576 N.E.2d 765 (1991), quoting James v.
Strange, 407 U.S. 128, 133, 92 S.Ct. 2027, 32 L.Ed.2d 600 (1972). We have also
observed that “[i]t is a fundamental principle that the determination of the propriety,
wisdom, policy or expediency of legislation is not within the judicial function and
laws may not be declared invalid by the courts because deemed inexpedient or
unwise * * *.” State v. Parker, 150 Ohio St. 22, 24, 80 N.E.2d 490 (1948).
       {¶ 102} Additionally, “ ‘courts are compelled under rational-basis review
to accept a legislature's generalizations even when there is an imperfect fit between
means and ends.’ ” Pickaway Cty. Skilled Gaming, 127 Ohio St.3d 104, 2010-
Ohio-4908, 936 N.E.2d 944, ¶ 32, quoting Am. Assn. of Univ. Professors, 87 Ohio
St.3d at 58, 717 N.E.2d 286. Furthermore, a classification does not fail rational-
basis review merely because it is not made with mathematical precision or because
it results in some inequality. Id.
       {¶ 103} The majority concludes that R.C. 2907.03(A)(13) violates the
Equal Protection Clause because the General Assembly’s decision to treat peace
officers differently than other people who hold positions of trust based solely on
their profession is not logical. The purpose of the Equal Protection Clause is not to
allow courts to repeal laws that they believe are illogical. Instead, as the United
States Supreme Court has explained, “ ‘ “[t]he purpose of the equal protection
clause of the Fourteenth Amendment is to secure every person within the State’s
jurisdiction against intentional and arbitrary discrimination * * *.” ’ ” Willowbrook
v. Olech, 528 U.S. 562, 564, 120 S.Ct. 1073, 145 L.Ed.2d 1060 (2000), quoting




                                          43
                             SUPREME COURT OF OHIO




Sioux City Bridge Co. v. Dakota Cty., Nebraska, 260 U.S. 441, 445, 43 S.Ct. 190,
67 L.Ed. 340 (1923), quoting Sunday Lake Iron Co. v. Wakefield, 247 U.S. 350,
352, 38 S.Ct. 495, 62 L.Ed. 1154 (1918).
       {¶ 104} Criminalizing sexual conduct between a peace officer and a minor
is rationally related to a legitimate state interest because it punishes peace officers
for conduct that if discovered would diminish them in the eyes of the community.
If a peace officer discovered after the fact that the person with whom he engaged
in sexual conduct was a minor, he would have a strong incentive to do whatever is
necessary to ensure that his employer never found out, even to the point of
compromising his integrity. Moreover, there is the potential for blackmail, which
could lead to corrupt behavior or worse. These considerations demonstrate how the
statute is rationally related to a legitimate government interest of protecting the
public trust in peace officers by criminalizing conduct that is not only immoral but
is fraught with the potential for corruption and exploitation.
       {¶ 105} The majority’s argument at its core is simply that the statute is
arbitrary because peace officers are held criminally liable for engaging in sexual
conduct with minors when that conduct is not connected with their status as peace
officers. However, the proper analysis for a facial challenge of a statute using the
rational-basis standard of review is not whether the statute is unconstitutional in the
challenged circumstance but whether the statute can ever be applied in a
constitutional manner. See Oliver, 123 Ohio St.3d 278, 2009-Ohio-5030, 915
N.E.2d 1205, at ¶ 13. The majority’s analysis must support the conclusion that the
statute is “unconstitutional in all applications,” id., and it must “rebut every
conceivable basis which might support it.” Lehnhausen, 410 U.S. at 364, 93 S.Ct.
1001, 35 L.Ed.2d 351.
       {¶ 106} Instead the majority focuses its analysis on why the statute is
unconstitutional when applied to appellee and his circumstances. However, the
majority does not rebut the application of the statute to peace officers who do have




                                          44
                                 January Term, 2016




some professional connection to the victim or to peace officers who meet a minor
in the course of their duties as a peace officer after engaging in sexual conduct with
the minor. The majority merely states that the state is not required to prove a
professional connection between the peace officer and victim because it is not an
element of the offense.
        {¶ 107} This reasoning fails because it shifts the burden of proving that the
statute is unconstitutional in all circumstances from the party challenging the statute
to the state.    “[T]he challenger must establish that there exists no set of
circumstances under which the statute would be valid.” Harrold, 107 Ohio St.3d
44, 2005-Ohio-5334, 836 N.E.2d 1165, ¶ 37. Appellee chose to mount a facial
attack on the statute, so he must show that all applications of the statute bear no
rational relation to any valid state interest. It is not the state’s burden to introduce
evidence to prove constitutionality.
        {¶ 108} The majority admits that the statute would be constitutional if the
General Assembly had included a nexus between the peace officer’s professional
status and the minor with whom he engages in sexual conduct. However, the statute
criminalizes this category of conduct between peace officers and minors as part of
its broad prohibition against sexual conduct between peace officers and minors.
The majority admits that the statute would achieve its legitimate state interest by a
rational means and method if applied to a peace officer who uses his professional
status to initiate sexual conduct with a minor. Under the majority’s own reasoning,
the statute is not “unconstitutional in all applications.” Oliver, 123 Ohio St.3d 278,
2009-Ohio-5030, 915 N.E.2d 1205, at ¶ 13. Therefore, the statute cannot be facially
unconstitutional because it can be constitutionally applied in some instances. Id.
                                  III.    CONCLUSION
        {¶ 109} Since 1895, we have held that the Ohio Equal Protection Clause
provides the same protection as the federal Equal Protection Clause. Absent a
textual or historical analysis supporting a departure from that precedent, there is no




                                          45
                              SUPREME COURT OF OHIO




reason to do so today. Because the federal and Ohio Constitution Equal Protection
Clauses afford the same protection and R.C. 2907.03(A)(13) does not target a
fundamental right or suspect class, our analysis is limited to a rational-basis review.
Because the statute involves a valid state interest and the statute is rationally related
to that valid state interest, I would find that R.C. 2907.03(A)(13) is constitutional.
Therefore, I dissent.
        O’DONNELL, J., concurs in the foregoing opinion.
                                 _________________
        FRENCH, J., dissenting.
        {¶ 110} I dissent from the majority’s decision and would hold that R.C.
2907.03(A)(13) does not violate the guarantees of equal protection under the
Fourteenth Amendment to the United States Constitution or Article I, Section 2 of
the Ohio Constitution.
        {¶ 111} The majority, while noting the presumption of constitutionality and
deference afforded to legislative enactments under rational-basis review, has in fact
applied an elevated level of judicial scrutiny. As the party invoking the extreme
remedy of striking down an entire statute on its face, Mole must “negate every
conceivable basis that might support the legislation.” Columbia Gas Transm. Corp.
v. Levin, 117 Ohio St.3d 122, 2008-Ohio-511, 882 N.E.2d 400, ¶ 91. Mole has not
met this very high burden.
        {¶ 112} In its analysis, the majority failed to consider applications of the
statute that might support its validity, as rational-basis scrutiny requires. Instead,
the majority concludes that the imposition of criminal liability on peace officers
under the circumstances in Mole’s case—“when there is no occupation-based
relationship between the officer and the victim”—violates equal protection.
Majority opinion at ¶ 2. But the General Assembly enacted this law in the wake of
State v. Stout, 3d Dist. Logan No. 8-06-12, 2006-Ohio-6089, which arose when a
detective allegedly used his position of trust to engage in sexual conduct with a 16-




                                           46
                                January Term, 2016




year-old victim and witness of a murder-suicide involving her family. Stout at ¶ 5.
See also Ohio House Session, May 7, 2008, Am.Sub.H.B. No. 209, available at
http://www.ohiochannel.org/video/house-session-may-7-2008 at 44:03.
        {¶ 113} The Stout case demonstrates one set of circumstances falling under
the legitimate sweep of the statute, that is, when a peace officer’s unlawful sexual
conduct with a minor relates directly to the officer’s professional status. And
because the statute has at least some valid application that is rationally related to a
legitimate state interest, it must survive a facial challenge. Oliver v. Cleveland
Indians Baseball Co. Ltd. Partnership, 123 Ohio St.3d 278, 2009-Ohio-5030, 915
N.E.2d 1205, ¶ 13.
        {¶ 114} The majority also concludes that R.C. 2907.03(A)(13) does not
bear a rational relationship to the state’s interest in protecting minors from sexual
coercion. On the one hand, the majority deems the statute overinclusive because it
designates all peace officers for differential treatment when only some officers
might abuse their authoritative positions. Majority opinion at ¶ 57. On the other
hand, the majority deems the statute underinclusive because members of other
professions with access to children are just as likely to engage in sexual predation.
Id. at ¶ 58.
        {¶ 115} Rational-basis review, however, does not demand “mathematical
exactitude,” New Orleans v. Dukes, 427 U.S. 297, 303, 96 S.Ct. 2513, 49 L.Ed.2d
511 (1976), and we are compelled under this deferential standard “ ‘ “to accept a
legislature’s generalizations even when there is an imperfect fit between means and
ends.” ’ ” Pickaway Cty. Skilled Gaming, L.L.C. v. Cordray, 127 Ohio St.3d 104,
2010-Ohio-4908, 936 N.E.2d 944, ¶ 32, quoting Am. Assn. of Univ. Professors,
Cent. State Univ. Chapter v. Cent. State Univ., 87 Ohio St.3d 55, 58, 717 N.E.2d
286 (1999), quoting Fed. Communications Comm. v. Beach Communications, Inc.,
508 U.S.307, 315, 113 S.Ct. 2096, 124 L.Ed.2d 211 (1993). The General Assembly
determined that the privilege of serving as a peace officer comes with the obligation




                                          47
                             SUPREME COURT OF OHIO




to adhere to a higher standard of conduct both on and off duty. As permitted under
rational-basis scrutiny, the legislature concluded that the benefits of prohibiting all
such sexual encounters between peace officers and minors outweigh the risk of
underinclusion.
       {¶ 116} I would therefore conclude that R.C. 2907.03(A)(13) is rationally
related to the state’s legitimate interests in preserving public confidence in the
integrity of law-enforcement officers and in protecting minors from sexual
predation.
       {¶ 117} I also dissent from the majority’s conclusion that the Ohio
Constitution provides an independent basis to invalidate R.C. 2907.03(A)(13). See
majority opinion at ¶ 23 (“even if we have erred in our understanding of the federal
Constitution’s Equal Protection Clause, we find that the guarantees of equal
protection in the Ohio Constitution independently forbid the disparate treatment of
peace officers * * *”). Once again, the majority has declared without any textual
analysis or support that a right secured by the Ohio Constitution affords broader
protection to its citizens than the federal Constitution. See State v. Bode, 144 Ohio
St.3d 155, 2015-Ohio-1519, 41 N.E.3d 1156, ¶ 31-42 (French, J., dissenting); State
v. Brown, 143 Ohio St.3d 444, 2015-Ohio-2438, 39 N.E.3d 496, ¶ 28-43 (French,
J., dissenting). I wholeheartedly agree that the Ohio Constitution may provide
greater protection of individual rights than the federal Constitution and that
“[f]ederal opinions do not control our independent analyses in interpreting the Ohio
Constitution * * *.” Majority opinion at ¶ 21. But that is exactly what is missing
from the majority’s opinion: an independent analysis of the equal-protection
guarantee in Article I, Section 2 of the Ohio Constitution premised on its language,
history or early understandings.      Absent that analysis, the majority has not
presented any “ ‘ “compelling reasons why Ohio constitutional law should differ
from the federal law.” ’ ” Brown at ¶ 34 (French, J., dissenting), quoting Bode at




                                          48
                               January Term, 2016




¶ 33 (French, J., dissenting), quoting State v. Wogenstahl, 75 Ohio St.3d 344, 363,
662 N.E.2d 311 (1996).
       {¶ 118} Even more puzzling, after declaring that Article I, Section 2 of the
Ohio Constitution affords greater protection than the federal Equal Protection
Clause, the majority does not articulate a new rule or standard for examining equal-
protection claims under the Ohio Constitution. Rather, the majority recites a
substantially similar rational-basis test under both the Ohio and federal
Constitutions. See majority opinion at ¶ 27. In the end, it is unclear what the
majority accomplishes with its declaration of independence from federal precedent,
other than inviting parties to invoke the Ohio Constitution as an alternative basis
for relief when they cannot obtain the desired outcome under the federal
Constitution.
       {¶ 119} For these reasons, I respectfully dissent.
       O’DONNELL, J., concurs in the foregoing opinion.
                               _________________
       Timothy J. McGinty, Cuyahoga County Prosecuting Attorney, and Daniel
T. Van, Assistant Prosecuting Attorney, for appellant.
       John Fatica and Richard J. Perez, for appellee.
       Michael DeWine, Attorney General, Eric E. Murphy, State Solicitor,
Michael J. Hendershot, Chief Deputy Solicitor, and Kathryn L. Kreps, Assistant
Attorney General, urging reversal for amicus curiae, Ohio Attorney General
Michael DeWine.
                               _________________




                                        49